Citation Nr: 1524467	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $21,758.00, to include the question of whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Committee on Waivers and Compromises, which denied entitlement to a waiver of the indebtedness created in the amount of $21,758.00.  See 10/05/2009 Virtual VA entry, VA 4-1837 Decision of Waiver on Indebtedness.  


FINDINGS OF FACT

1.  The Appellant filed an informal claim for benefits on January 31, 2007, and filed a VA Form 21-526 on February 7, 2007, wherein he identified his spouse as a dependent and reported Social Security Administration (SSA) income received by himself and his spouse.

2.  Nonservice-connected pension benefits were awarded effective January 31, 2007, which corresponded to the date of receipt of his informal claim for benefits.  

3.  The award of nonservice-connected pension benefits were awarded to the Appellant due solely to VA error.


CONCLUSION OF LAW

An overpayment of VA pension benefits in the amount of $21,758.00 was not properly created.  38 U.S.C.A. §§ 5314 (West 2002); 38 C.F.R. §§ 1.963 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 31, 2007, the Appellant filed an informal claim seeking service connection for multiple disabilities.  On February 7, 2007, the Appellant completed a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  On page 1 of the document he reported that his spouse was his nearest relative that VA could contact.  On VA Form 21-526, Part C, page 1, he reported the date of his marriage to his spouse.  On VA Form 21-526, Part D, he reported that SSA had declared him totally and permanently disabled.  

A February 2007 SSA Inquiry data sheet reflects that the Appellant had a disability onset date of February 20, 2002 and was receiving $1065.00 in monthly benefits effective December 2006.  

In an April 2008 rating decision, the RO granted entitlement to nonservice-connected pension benefits effective January 31, 2007, and granted service connection for two disabilities which amounted to a combined evaluation of 10 percent, effective January 31, 2007.  In the notice letter accompanying the rating decision, the RO informed the Appellant that he was being paid as a single Veteran with no dependents.  The RO explained that since he was entitled to both disability pension and service-connected compensation and could not receive both benefits at the same time, he was awarded disability pension, which was the greater benefit.  

In April 30, 2009 correspondence from VA to the Appellant, it was indicated that VA had received his Eligibility Verification Report (EVR) and VA Form 21-8416, Medical Expense Report.  See 04/30/2009 Virtual VA entry, Notification Letter.  The Board notes that the EVR and 21-8416 purportedly submitted by the Veteran are not of record.  Per the April 2009 correspondence, he would be paid additional benefits for his spouse until May 1, 2009, at which time his income exceeded the maximum income limit.  It was explained that the law requires VA to stop his VA pension effective May 1, 2009, and switch to service-connected compensation because his countable income of $20,191.00 exceeded the maximum income limit of $15,493.00 for a veteran with one dependent for the year 2009.

In the letter, the Appellant was informed that information from SSA showed that he had been receiving SSA benefits.  It was explained that SSA benefits are considered income and must be reported to VA.  It was explained that VA pension is based on countable income and this increase in SSA will affect his entitlement to VA pension benefits.  Because he had been entitled to SSA benefits since before January 31, 2007, his date of claim for non-service-connected pension, VA must count those benefits on February 1, 2007.  His SSA income effective February 1, 2007, was $19,430.00 and the maximum annual income limit is $14,313.00 for a veteran with one dependent.  He was notified that, as a result, he was no longer eligible to receive VA pension.

In May 2009, the Appellant submitted a copy of VA Form 21-526, Part D, Page 4, which he asserts that he completed as part of his formal application in February 2007.  Such document reflects that the Appellant was receiving $1,065.00 from SSA and his spouse was receiving $681.50 from SSA.  

In the September 2009 Committee decision, it was determined that the Appellant was partially responsible for creation of the debt.  Specifically, when he submitted income and medical expense reports (in 2009) it was then discovered by VA that he was being paid as a single Veteran with no dependents.  The Committee determined that the Appellant had a responsibility to notify VA of discrepancies in the April 2008 decision.  

This case hinges on the allocation of fault between VA and the Appellant in creation of the debt.  Per the Appellant's VA Form 21-256, which is of record, he reported that he was married and he also reported that SSA had declared him totally and permanently disabled.  He reported that his disability was recognized in 2003.  Likewise, a February 2007 SSA Inquiry reflects that he was awarded SSA disability effective February 20, 2002.  His monthly benefit payment is reflected on the document.  The Appellant completed the entirety of VA Form 21-256 except page 3 & 4 are not of record from Part D.  In May 2009, the Appellant submitted a copy of the two pages which are not contained within his original compensation claim.  Such submission reflects that he receives $1,065 in SSA benefits and his spouse receives $681.50 in SSA benefits.  He asserts that such documents were part of his original submission.  The Board notes that the amount reflected on the document is the amount in which he would have been receiving in December 2006, the same amount reflected on the February 2007 SSA Inquiry.  The Board also notes that the handwriting and writing utensil on the February 2007 formal claim is the same used in pages 3 & 4 of Part D submitted by the Veteran in May 2009.  Likewise, the Appellant's method of reporting information in the February 2007 formal claim is similar to the method use in pages 3 & 4 of Part D submitted in May 2009.  For example, the Appellant used lines to cross out non-relevant sections and used 'N/A' for such sections.  Subsequent submissions by the Appellant in 2009 do not reflect the same handwriting, writing utensil, or method of reporting.  

The Board finds the assertions of the Appellant credible.  It is clear that the Appellant notified VA in February 2007 that he was married and he also reported that he was in receipt of SSA disability benefits.  The Board notes that the Veteran's receipt of SSA benefits and dependency status was not discussed in the April 2008 rating decision awarding him nonservice-connected pension benefits; the notice letter contained information regarding his rate of pension benefits.  Despite the Veteran providing information that he was married and receiving SSA benefits, VA awarded him benefits based on him being single without any dependents.  

Based on a review of the record and statements from the Veteran, the Board also finds that it is likely that the Part D submission, which included income information, was submitted with his original February 2007 submission.  As detailed above, the submission by the Veteran in May 2009 is an exact match with what was submitted in February 2007 in support of his original claim.  

It is clear that VA erred by granting the Veteran nonservice-connected pension benefits and finding that he should collect pension benefits in lieu of compensation benefits.  VA had notice of the Veteran's marital status, his SSA disability benefits, and his spouse's SSA disability benefits.  

The Board acknowledges the "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties (Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926))).  However, such principal is not found applicable here- indeed, the central consideration involves a weighing of relative fault between VA and the claimant.  The Veteran has a duty to support his claim, which he did by submitting a formal claim for compensation in February 2007.  Government officials are presumed to have properly discharged their official duties; however, in this case it is clear that the RO official who granted nonservice-connected pension benefits failed to include the Veteran's spouse as a dependent.  Likewise, in failing to indicate that the Veteran had a dependent, the RO official then failed to consider his dependent's SSA benefits, even though this information was provided in support of his original claim.  To the extent that the presumption is applicable, the documentation of record in February 2007 reflects that VA had information pertaining to his marital status and SSA benefits, and per a submission from the Veteran he had completed the entirety of the form which reflected his spouse's SSA benefits.  The evidence of record and statements of the Veteran are found sufficient to rebut the presumption.  See Ashley; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Board finds that the debt was created solely as a result of multiple errors on the part of VA.  VA failed to acknowledge the Veteran's marriage and dependency status and failed to consider his spouse's income even though this information was provided.  

The Board does not find that the Appellants actions of filing a claim for compensation in February 2007 and providing all relevant information regarding his dependents and income constituted fault in creation of the debt.  Rather, the debt was created as a result of VA finding that nonservice-connected pension benefits were warranted based on a misreading of the documentation submitted.  

In light of such finding, the Board finds that the debt in the amount of $21,758.00 was not properly created.





ORDER

An overpayment of compensation benefits in the amount of $21,758.00 was not properly created and the appeal is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


